 MICHIGAN CONSOLIDATED GAS COMPANYMichigan Consolidated Gas Company and Local132, International Chemical Workers Union,AFL-CIO. Case 7-CA-18953April 30, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 29, 1981, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Michigan Con-solidated Gas Company, Grand Rapids, Michigan,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.We agree with the Administrative Law Judge that the ChargingParty's amended charge filed on March 30, 1981, alleging that Respond-ent's unilateral action on October 1, 1980, violated Sec. 8(aX5) and (I) ofthe Act, was timely filed within the 10(b) period. In any event, even as-suming arguendo that, as Respondent contends, its unilateral action oc-curred on September 28 not October 1, then the time limitation of Sec.10(b) was met by the timely filed charge on February 23, 1981. Bothcharges arose out of the same course of conduct by Respondent, andallege the same violations. Therefore, the March 30 charge relates backto and is properly encompassed within the February 23 charge as "otheracts" in violation of Sec. 8(aX5) and (I). See Air Express InternationalCorporadion, 245 NLRB 478, 487, fn. 18 (1979).' In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on anybackpay due based on the formula set forth therein.261 NLRB No. 80DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: Thiscase was heard at Grand Rapids, Michigan, August 31and September 1, 1981.1 The charge was filed by theUnion on February 23, 19812 (amended March 30), andthe complaint was issued April 21 (amended August 17,1981).On July 25, the Union was certified to represent theCompany's first separate office-clerical bargaining unit.On October 2, without having raised the subject in nego-tiations and contrary to statements previously made byIndustrial Relations Director Louis Barr, the Companyinformed the Union that it had canceled the merit in-creases and cost-of-living adjustments which the employ-ees were due October 1 under the merit program. TheCompany had secretly decided that if the Union did notraise the subject before the due date, "that would beconsidered a waiver" of the employees' interest in themerit program.The primary issues are whether the Company, the Re-spondent, (a) restrained and coerced the employees inthe exercise of their Section 7 rights by removing themfrom the merit program, and (b) made the changes inworking conditions unilaterally, without prior notice tothe Union, in violation of Section 8(aX)(1) and (5) of theNational Labor Relations Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe Company's brief, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a Michigan corporation, sells and dis-tributes natural gas at its facility in Grand Rapids, Michi-gan, where it annually receives gas and other goods andmaterials valued in excess of $50,000 directly from pointsoutside the State. The Company admits, and I find, thatit is an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act and that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Withdrawal of Merit-Program Benefits1. The merit programFor many years, the Company has had a merit pro-gram that covers about 2,400 exempt and nonexempt,nonunion employees who are not in any bargaining unit.As explained at the hearing by Stephen Ewing, who in1980 was vice president of personnel and administration,"historically for the Ist ten years anyway" the "programwas put into effect on April Ist of each calendar year.'Case 7-CA-19596, which was settled after being consolidated withthis case August 17, 1981, was severed at the hearing.' All dates are from July 1980 until April 1981 unless otherwise indi-cated.555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeginning in 1975, in addition to wage adjustments basedon merit, there would also be an adjustment that wouldreflect the cost of living increase. That practice of wageand COLA adjustments on April I continued until1979." Then, as a result of Federal wage and priceguidelines, "it was a corporate decision to accelerate the1980 program from April Ist, 1980 to October Ist, 1979,and that October Ist date has remained in effect sincethat time."On September 4, 1980, Vice President Ewing issuedinstructions (Jt. Exh. 3) to all activity heads for imple-menting the 1980-81 merit program, providing for a bud-geted 8.5-percent increase, 4 percent to "be allocated tomerit and the remainder to COLA." He directed that"Recommendations for merit adjustments for your em-ployees should be made effective October 1, 1980," al-though all increases were payable from Sunday, Septem-ber 28 (the beginning of the pay period). He instructedthat 24 cents of the current 29-cent COLA (which waspaid quarterly) would be "rolled-in" (or included in) theweekly wage (the remaining 5 cents being a "float" forabsorbing any decrease in the cost of living), and that theceiling of 24 cents was to be raised, under a revisedCOLA formula, to 45 cents (up to a 9-percent increase inthe CPI), plus the 5-cent float, totaling 50 cents an hour.As described in the Company's brief, at issue is theCompany's "decision not to implement" to the bargain-ing unit employees the "non-bargaining unit" merit pro-gram, which it admits is their "traditional merit and costof living adjustment program."2. Promise of no reprisalsOriginally, Industrial Relations Director Louis Barr(who was not called to testify) was scheduled to bargainwith the Union on the economic issues.After the Union was certified July 25 to represent anew bargaining unit of clerical employees at the GrandRapids distribution office on Wealthy Street and beforethe formal negotiations began on September 8, Barr andhis subordinate, Labor Relations Manager Mark Hickey,met with International Representative Clarence Gipsonand Union President John Meagher for lunch. Barr, whohad not participated in the Company's campaign todefeat the Union in the July 17 election, had a good per-sonal relationship with Gipson, who since 1975 had beenassisting the Union and other locals in dealings with theCompany. Barr regularly met with Gipson at lunchabout every 3 to 6 weeks to discuss any pending prob-lems.It is undisputed, as Gipson credibly testified, that Barrtold him and Meagher at this luncheon meeting, heldAugust 25, "we're not going to take any reprisals ....The fact that they took a union is not going to make anydifference." Barr promised to "not change any existingbenefit or the way the people were treated," and thatthey would go on just like they were. (From his demea-nor on the stand, Gipson impressed me most favorably asan honest, forthright witness, doing his best to give anaccurate account of what happened.)Barr also made it clear that he would take an activepart in the negotiations. After Gipson assured him "wedon't intend to try to plow any new ground" (beyondthe field and service employees' new contract Gipsonhad helped the Union negotiate earlier that year), Barrresponded that "Hickey will come in and handle thenoneconomics, and when he finishes that up, I ...willcome in and we'll work out the economics." Meagher re-called Barr's saying that Hickey "would take care of allnoneconomic matters" and that Barr "would come infrom Detroit and take care of all the economic matters."I discredit Hickey's claim that "Absolutely not," nothingwas said in this meeting about him handling only non-economic issues. (Hickey impressed me as being less thancandid.)As it turned out, Barr's superior, Vice PresidentEwing, had far different plans for the negotiations. Con-trary to Barr's intentions of handling the negotiations ina routine manner, without taking any reprisals againstthe employees or changing their existing benefits, Ewinghad adopted a strategy for stripping the bargaining unitemployees of merit-program benefits.3. Secret "waiver" strategyOn three previous occasions, clerical employees at theGrand Rapids distribution office had failed in their orga-nizational efforts. This time, despite the Company's vig-orous antiunion campaign led by Vice President Ewing(whose campaign speech and literature are discussedbelow), a majority of the employees voted for the Union.(An organizing campaign at the Grand Rapids down-town office on Monroe Street has not been successful.As testified by International Representative Gipson, "Wehave an organizational campaign at the Monroe Street,but we haven't quite won that one yet.")On July 29, 4 days after the Union's certification, VicePresident Ewing met with two company officials, West-ern District General Manager Jerald Rushmore and a su-perior, and reached his "waiver" decision, which he re-vealed to "Senior management" of the Company, but notto the Union. The strategy was for the Company to gointo contract negotiations without taking any position onthe clerical employees' continued participation in themerit program. If "the Union failed to demand the inclu-sion of the employees in the 1980-81 merit and cost ofliving adjustment program prior to September 28, 1980,then the Company should consider this failure as awaiver of the Union's right to negotiate over this bene-fit" and the Company "would withdraw that program."The two other options were that the Company wouldalso withdraw the program if a bargaining impasse wasreached before the merit program due date or, in themost unlikely event of the Union's proposing before thatdate to accept the merit program in settlement of all eco-nomic demands, the Company would agree.It is obvious that Industrial Relations Director Barrwas not aware of this secret waiver strategy when hemet with union negotiators Gipson and Meagher onAugust 25 and told them that the Company would nottake any reprisals or change in existing benefits.In late August, General Manager Rushmore advisedHickey and John McCarthy, manager of the Administra-tive Services Division, of the three options, directing"that if the union does not raise ... the merit program,556 MICHIGAN CONSOLIDATED GAS COMPANYthat it would be a waiver and that it would be takenaway from the employees." Hickey, as chief negotiator,was not to propose any alternatives to the Union, butwas to merely respond to any union proposals concern-ing the program.4. Canceled benefitsSometime during the last week in September, afterbargaining sessions on September 8 and 22, Vice Presi-dent Ewing decided to cancel the merit increases andcost-of-living adjustments that the clerical employeesotherwise would have received on October I under themerit program. As instructed, company negotiatorHickey had said nothing in either meeting to reveal theCompany's secret strategy of considering the merit-pro-gram benefits waived if the Union failed to demand theirpayment.In both meetings, Hickey and Manager John McCar-thy represented the Company. International Representa-tive Gipson, President Meagher, employee Jola Stone(who kept notes during the meetings), and employeesJohn Kalenda, Harold Curtis, and Lou Teliczan repre-sented the Union.The Union presented its proposals at the September 8meeting, and the parties discussed them at that and thenext meeting. Stone credibly testified from her notes thatat the September 22 meeting, when "Meagher asked Mr.Hickey if he was ready to discuss our proposals No. 2and No. 3" (requesting a "Substantial wage increase" and"All money lost on C.O.L.A. last twelve months"), "Mr.Hickey said that he did not want to discuss economics atthis time."Thus, Hickey was following Industrial Relations Di-rector Barr's announced procedure of deferring the dis-cussion of economic issues. Hickey gave the Union noindication that the Company had reversed Barr's promisenot to change any of the clerical employees' benefitsduring the negotiations.At the next bargaining session held October 2, com-mitteeman Kalenda (as Stone credibly testified) "askedMr. Hickey if we were going to get a merit increase andCOLA roll-in like the nonunion employees at 200Monroe received." Hickey then informed the Union thatthey would continue to receive the 29-cent COLA, butthe 24 cents would not be rolled into their base pay,"and the rest could be negotiated at a later date."The Company had canceled the bargaining unit em-ployees' merit increases (which would have averaged 4percent under Vice President Ewing's instructions); re-tained the old formula for computing the cost-of-livingincrease (with a 29-cent ceiling); continued to pay the29-cent COLA on a quarterly basis without including thefirst 24 cents in the base pay; and canceled the employ-ees' participation in the new COLA formula (which bythen produced a COLA payment of 14 cents and byJune of the next year, a total of 50 cents). There weretwo exceptions. The cancellation applied to 29 or 30 ofthe clerical employees at the distribution office, but notto 2 whom the Company considered confidential em-ployees. The pay of one of these, Mary Carcini, was in-creased about $25 a week. She received her merit in-crease; 24 cents of the old COLA payment (S9.60 aweek) was included in her base pay; and she was giventhe new 14-cent COLA payment, paid quarterly.International Representative Gipson was not availablefor several of the meetings in October and Novemberand missed the October 2 meeting. He later learned fromPresident Meagher and the committee what had hap-pened, and he was present when committeeman Kalendaagain asked about the raise. This time Hickey answeredthat he was not going to talk about it.5. Filing of chargeThe Union did not immediately file a charge. The par-ties were discussing noneconomic issues and Barr hadpromised to come in and work out the economics afterHickey had finished the noneconomics. Hickey hadgiven the Union no indication that the Company wouldobject to granting retroactive benefits.The Company and Union were still negotiating none-conomic issues in February when the Union filed acharge, challenging the legality of the Company's ac-tions. By this time, the Company had canceled MaryCarcini's 14-cent COLA payment upon acknowledgingthat she was properly included in the office-clerical bar-gaining unit, and had deducted from her January 27 pay-check the portion of the COLA payment she had re-ceived since December 2. (Jt. Exh. 7.)At the February 16 bargaining session, as note keeperStone credibly testified, company negotiator Hickey pro-posed a union-employee nondiscrimination clause. "Wetold Mr. Hickey that we felt the company was discrimi-nating against us because we didn't get our merit in-crease and our COLA," and that the Union could notaccept the proposed clause in view of Carcini's increasebeing taken away.On February 23, International Representative Gipsonfiled the original charge in this proceeding on behalf ofthe Union, charging 8(aXl) coercion and 8(a)(5) refusalto bargain, and alleging "that at no time had manage-ment asked for the right to withdraw wages or otherbenefits from the workers" and that "2/16/81 the UnionNeg[otiating] Comm[ittee] raised this point with the Co'sNegotiator, M. Hickey." Then on March 30, shortlybefore the end of the 10(b) 6-month limitation period, theUnion filed an amended charge, specifically alleging thatthe Company's October I unilateral actions and the with-drawal of Carcini's COLA benefit violated Section8(a)(1), (3), and (5) of the Act.At the beginning of the hearing, I approved a settle-ment agreement (G.C. Exh. 2), providing that employeeCarcini be paid the portion of the COLA payment de-ducted from her paycheck and providing for the postingof a notice that the Company will not "unilaterally andwithout notice" to the Union "change any wages, hoursor other terms and conditions of employment of our em-ployees represented by it" and will not "cause cost ofliving payments due employees to be deducted fromtheir paychecks in order to demonstrate to employeesthe detrimental effects" of being in the bargaining unit.The settlement agreement contains a nonadmission clauseand a waiver of further remedial action for Carcini, butprovides that the "General Counsel reserves the right to557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduce evidence bearing on" the settled issues "con-cerning the remaining issues" in this case. At the time ofhearing, Carcini was receiving the new 50-cent COLApayment and the merit increase which were being with-held from the other bargaining unit employees.B. Alleged Coercion1. Supporting evidenceThe General Counsel contends that the Company'sOctober I changes in its normal and traditional methodfor compensating the employees in the new bargainingunit, withdrawing merit-program benefits, restrained andcoerced the employees in the exercise of the rights guar-anteed in Section 7 of the Act. The Company contendsthat it had "a nondiscriminatory reason for not imple-menting the 1980-81 bargaining unit merit and cost ofliving adjustment program to bargaining unit employ-ees."The evidence indicates that when Vice PresidentEwing decided the last week in September to removethe bargaining unit employees from the merit program,he intended to deprive them permanently of the benefitsduring extended negotiations as a means of encouragingthem to decertify the Union and discouraging other em-ployees from seeking union representation.The first indication of such a motivation was in theJuly 7 letter which Ewing mailed to each of the bargain-ing unit employees, urging rejection of the Union in theJuly 17 election and referring to decertification of em-ployees at a "sister" company, Great Lakes Gas Trans-mission, and the loss of their wage and fringe benefit in-creases. He pointed out that where there is a bargainingimpasse with no strike, the employer has an obligation tobargain for a full year after certification, after which"the employees, if they so desire, can petition the NLRBfor a decertification election." Then he referred to whathappened to the Great Lakes Gas Transmission employ-ees who went "through this traumatic experience" and"have finally been able to decertify the Union by a voteof 106 to 11." He added that "because of the problemsinvolved, they have not received any wage orfringe benefitincreases for over two years." (Emphasis supplied.)On July 16, the day before the election, Vice PresidentEwing distributed a question-and-answer sheet, review-ing what he had told the employees in the 24-hour meet-ing and again referring to Great Lakes Gas Transmis-sion. He stated that during the period of negotiations, thelaw does not require and it is company policy not to"automatically" extend improvements to members of thebargaining unit, referring to wages, benefits, and cost-of-living increases. On the other hand, he stated that "nowage increase or decrease or any change in benefits"could go into effect, until an impasse, without agreementby both parties. He did not refer in the fact sheet specifi-cally to the clerical employees' merit program.Thus, Vice President Ewing repeatedly referred in hiscampaign literature to what happened at Great LakesGas Transmission, where employees were deprived of"any wage or fringe increases for over two years" beforethey were finally "able to decertify the Union." Al-though he did not make an explicit threat to cancel theclerical enployees' participation in the merit program ifthey voted for union representation, his statements in theJuly 16 fact sheet, about improvements not being ex-tended "automatically" to them, could be interpreted toimply that the Company might decide not to implementtheir merit-program benefits.Four days after the union certification, as discussedabove, Ewing decided on the secret waiver strategy forremoving the bargaining unit employees from the meritprogram unless the Union specifically demanded theircontinued participation. On October 2, the day after theemployees would have been granted the merit-programbenefits if they had not voted for union representation,company negotiator Hickey informed the Union that thebenefits had been withheld and "could be negotiated at alater date."Other documentary evidence confirms that the Com-pany intended to deprive the employees permanently ofthe benefits which were withheld during the extendednegotiations, without paying them retroactively. Whenthe Company agreed in December to include Mary Car-cini in the bargaining unit and decided to cancel her par-ticipation in merit program's new COLA formula, as dis-cussed above, Manager McCarthy wrote a memo toRonald Linsley in the Grand Rapids distribution officeconfirming "your conversation today with MarkHickey." (Jt. Exh. 7A.) After stating in the letter thatCarcini "should be paid 14 cents per hour C.O.L.A. forall hours worked during the period October I throughDecember 2, 1980," McCarthy stated, "This action is in-tended to treat as equals the above-mentioned employees[Carcini and one other employee] and the 30 GrandRapids office employees that are still being paidC.O.L.A. under the old formula and ceiling." He indicat-ed that the withheld merit-program benefits would notbe paid retroactively, stating that at "the conclusion ofcontract negotiations," the negotiated COLA paymentswould begin on the "contract date" (not the date thebenefits were withheld).When the economics were reached in the negotiations(with Hickey instead of Barr representing the Company),Hickey made it clear to the union negotiators that thewithheld benefits would not be paid retroactively. (It isundisputed that when Hickey presented the Company'swage package, it provided for some wage cuts. Finally,at the last (about the 50th) bargaining session heldAugust 24, 1981, when the Company formally notifiedthe Union that it did not intend to extend its 1981-82merit program to the office employees but stated "we areprepared to meet with the Union to discuss this issue ifthe Union so desires" (G.C. Exh. 3), Hickey told theUnion that he did not have a proposal, but "if you havea proposal, we'll consider it." As he had previouslystated, International Representative Gipson said, "Ourproposal is to leave the thing like it was. To pay themlike you always have. Do you have a counter proposal?"Hickey answered, "No, we are willing to negotiate it,but we have no proposal."The Company admits in its brief that its position hasbeen that "If the parties negotiated an agreement cover-ing that program after September 28, 1980, the employ-558 MICHIGAN CONSOLIDATED GAS COMPANYees would be covered as of the time when those negotia-tions have been completed."Meanwhile, the union organizational efforts at theCompany's downtown office in Grand Rapids have notbeen successful.2. The Company's defensesThe Company contends that its "decision not to imple-ment" the merit program for the clerical employees inthe new bargaining unit was for "a nondiscriminatoryreason," based "solely on economics" and "therefore re-moves from this case any Section 8(a)(3) connotations."Despite the undisputed testimony by Union PresidentMeagher that the Union had negotiated 66 cents inCOLA catchup money (for wages lost in a 3-year periodfrom the COLA ceiling) in the recent negotiations cov-ering the Grand Rapids field and service employees,Vice President Ewing testified that the 8-1/2-percentmerit program was "the maximum that the Companycould afford" because of the "regulatory environment,"and that anything above the 8-1/2-percent Federal wageguideline (later adjusted to 9 percent) "could not havebeen recovered through the rate making or regulatoryprocess." However, even if this position were accurate, itwould merely provide a reason for refusing to grantwage increases beyond the merit program. It would notjustify discriminatorily canceling the employees' partici-pation in the program, then depriving them permanentlyof the canceled benefits throughout protracted negotia-tions.Vice President Ewing also gave the defense: "Toextend some amount greater than that, to a smaller popu-lation [the 30 to 32 office clerical employees] ...couldhave adverse and serious consequences on the balance ofthat population [the remaining 2,400 participants in themerit program]." This defense acknowledges the Compa-ny's concern about any of the nonunion office clerical orother nonbargaining unit employees joining a union andseeking higher wages. It also explains why the Companywould be motivated to take reprisals against employeesin a new bargaining unit, depriving them of wage in-creases they otherwise would have received as a meansof demonstrating to them and others that they would bebetter off without union representation.3. Concluding findingsThe Company had good relations with the Union inso-far as bargaining unit field and service employees wereconcerned, but it vigorously opposed the office employ-ees voting for union representation.In the election campaign (following three earlier un-successful organizing efforts), Vice President Ewing re-frained from explicitly threatening to cancel the clericalemployees' participation in the merit program if theyvoted for union representation, apparently in fear of pro-viding a basis for setting aside any election which theCompany might win. Instead, he repeatedly referred towhat happened at a "sister" gas company, Great LakesGas Transmission, where there were an impasse in nego-tiations, a decertification, and a loss of wage and fringebenefit increases "for over two years," and he informedthe employees that wage, benefit, and COLA increaseswould not be extended "automatically" to them duringnegotiations. Then after the Union won the election, headopted the secret waiver strategy, to consider the meritprogram waived if the Union failed to demand its con-tinuation. He also overruled the industrial relations direc-tor's promise not to change any existing benefits, with-held the merit-program benefits and, without any eco-nomic justification, did so with a determination (not re-vealed to the Union for several months) of never reim-bursing the employees for the benefits lost during pro-tracted negotiations. He indicated at the hearing theCompany's concern for the "adverse and serious conse-quences" that granting any additional wage increase tothe new bargaining unit would have on the other partici-pants in the merit program. I find that his conduct re-veals that he was motivated by a determination, first, todefeat the latest organizational effort, and second, if thatfailed, to overcome the election defeat by canceling theemployees' participation in the merit program, perma-nently depriving them of wage increases during protract-ed contract negotiations, to encourage them to seek de-certification, as at Great Lakes Gas Transmission.I therefore find that the Company removed the em-ployees from the merit program, canceling their sched-uled merit increases and cost-of-living adjustments dueOctober 1, in reprisal for their engaging in protectedconcerted activity, thereby restraining and coercing themin the exercise of their Section 7 rights in violation ofSection 8(a)(l) of the Act.C. Alleged Refusal To Bargain1. The allegationsThe Union was certified July 25 to represent an admit-tedly appropriate bargaining unit:All full-time and regular part-time clerks, dispatch-ers, and draftpersons employed by the Employer atits facility located at 444 Wealthy Street, S.W.,Grand Rapids, Michigan; but excluding confidentialemployees, guards and supervisors as defined in theAct, and all clerical employees in the Administra-tive Services Division.The amended complaint alleges that on or about Octo-ber 1, and continuing to date, "without prior notice tothe Charging Union and without offering the ChargingUnion a meaningful opportunity to bargain about thechanges before they were decided upon," the Companychanged its normal and traditional method for compen-sating employees in the new bargaining unit by (a) failingto roll-in the cost-of-living benefits to the weekly payrate, (b) failing to grant merit increases, and (c) failing togrant a 14-cent COLA benefit for all hours worked fromOctober I through December 31, violating Section8(a)X5) as well as Section 8(a)(1) of the Act.2. Company defensesAs found, the Company unilaterally canceled the meritincreases and cost-of-living adjustments due the clerical559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees October I under the merit program, withoutraising the subject at the only two preceding bargainingsessions, held September 8 and 22. Vice President Ewingdid not specifically mention the merit program in hiscampaign literature dated July 7 and 16, and he deliber-ately concealed from the Union his strategy of consider-ing the program waived unless the Union demanded theemployees' continued participation. Meanwhile, Industri-al Relations Director Barr, before being informed of thesecret waiver strategy, had assured the Union that theCompany would not change any existing benefits. Aftermuch evasion, Ewing finally admitted on cross-examina-tion that he did not decide to withdraw the merit pro-gram from the bargaining unit employees until the lastweek in September.Yet the Company devotes a large part of its exhaustivebrief to arguing that the union negotiators, or the com-mittee members, or the employees in the bargaining unitknew or should have known that the merit programwould not be implemented for the employees unlessagreement was reached on the program before the duedate. It argues that the Union "not only did not demandbargaining on this benefit, but purposely refused to bar-gain on this issue on the mistaken belief that by refusingto bargain, the Respondent would be required to grantthe benefit to the employees"; that the Company's timelynotice to the Union afforded it sufficient opportunity tobargain; and that having failed to exercise its right todemand bargaining on the merit program, the Union didnot preserve its right to bargain on the subject andcannot now claim an unlawful refusal to bargain.In making these arguments, the Company completelyignores the undisputed, credited testimony that IndustrialRelations Director Barr promised Union NegotiatorsGipson and Meagher in an August 25 luncheon meetingnot "to take any reprisals" against the employees forvoting for union representation and "not [to] change anyexisting benefit."I reject the argument that Vice President Ewingplaced the Union and the employees on notice during theelection campaign-3 months before he made the deci-sion-that the merit program would be withdrawn.When International Representative Gipson first sawEwing's July 7 letter and July 16 question-and-answersheet sometime during the protracted negotiations thefollowing year (long after the October 1 cancellation ofthe merit-program benefits), he thought the Companyhad illegally suggested in the fact sheet that it would notcontinue the employees' merit program if they voted forthe Union, but Barr had told him differently, before theSeptember 8 and 22 bargaining sessions, that the Compa-ny "would not change any existing benefit." PresidentMeagher, who had expressed his belief to the employeesduring the campaign "that under the law, nothing couldchange until it's bargained away," had not seen the July16 fact sheet. He had glanced at (without reading) theJuly 7 letter when employees complained about its beingmailed to their homes. (Meagher credibly explained that"after all these other times for about 15 years" that theoffice clerical employees had been seeking union repre-sentation, he thought the "people really wanted aunion"; that "The propaganda the company put out wasnot really going to sway them one way or the other.... So that's why I really didn't worry about the let-ters being sent out or a lot of things being said." Com-mittee member Stone confirmed that Ewing stated in thepreelection, 24-hour meeting, there would not be anyautomatic adjustment-she erroneously interpreting hisstatements to mean an immediate wage freeze "if wevoted in the union"-but she did not mention toMeagher anything that was said in Ewing's speech. Atmost, by stating that improvements would not be ex-tended automatically during the negotiations, Ewing im-plied during the election campaign that the Companymay decide not to implement the employees' merit-pro-gram benefits. Particularly, I find that Barr's undisputedpromise of no changes in existing benefits did not placethe Union or the employees on notice that the Companyintended to change the employees' conditions of employ-ment in the absence of an agreement on the merit pro-gram.I also reject the Company's argument that the Unionhad proper notice because the employees "knew orshould have known" from not receiving their merit re-views that the merit increases and COLA adjustmentsunder the merit program would be taken away unless theUnion negotiated their continuation by the due date. Thenonbargaining unit employees were evaluated beforeSeptember 15, but General Manager Rushmore had se-cretly instructed the bargaining unit employees' supervi-sors "don't evaluate them. If we need evaluations, I willnotify you." (Vice President Ewing admitted that meritreviews could have been made later; Rushmore testifiedthat "a supervisor is evaluating employees everyday thathe works with them" and that documenting it on a pieceof paper could be accomplished in a workday.) Pursuantto its secret waiver strategy, the Company remainedsilent about the merit reviews, telling neither the employ-ees nor the Union that the evaluations were being de-layed or that cancellation of the merit program wasbeing considered. When committee member Stone didnot receive her merit review by September 15, she wasunder the mistaken impression from what Ewing hadstated in the election campaign that her merit increaseand COLA adjustments had already been frozen-havingno way of knowing, as Ewing reluctantly admitted at thehearing, that he did not decide to withdraw their merit-program benefits until the last week in September. Nei-ther she nor union negotiators Gipson and Meagher(who had received the assurances from Barr) had anynotice that unless the Union raised this economic issuebefore the end of the month, the Company would con-sider the merit-program benefits waived and would with-draw them. In fact, not only did company negotiatorHickey fail to put Gipson and Meagher on notice thatthe Company would not honor Barr's promise not tochange the existing benefits, but Hickey led Gipson andMeagher to believe that the negotiation of such econom-ic issues was to be deferred, telling them at the Septem-ber 22 bargaining session that "he did not want to dis-cuss economics at this time."I further reject the Company's argument that the newsitem entitled "8.5% Merit Program Announced" in the560 MICHIGAN CONSOLIDATED GAS COMPANYCompany's September 25 house organ, the Pilot Light,placed the Union on notice. This was a routine article,appearing each year before the effective date of themerit program, and announced the payroll increases for"exempt and non-exempt, non-union employees"-refer-ring to the 2,400 participants in the program. It, ofcourse, did not state whether the Company intended towithdraw these benefits, without notice, from the bar-gaining unit employees during the ongoing negotiations.Gipson credibly testified that when he received his copy,he understood from what Barr had said that the clericalemployees would continue to be treated in the samemanner. "They weren't nonunion employees as of Sep-tember 25" but "I expected them to be treated in thesame manner and respect as the nonunion employees ...[b]ecause Mr. Barr told ... me and John Meagher thatthey would not change any existing benefit or the waythe people were treated, that they would go on just likethey were. This was an existing benefit ... ."The Company, relying on testimony of General Man-ager Rushmore, further argues that "The record is con-clusive that Mr. Meagher had notice on two occasionsprior to September 28, 1980, that the Respondent wasnot going to put into effect on that date the 1980-1981merit and cost of living adjustment program for the col-lective bargaining unit employees unless the parties hadnegotiated their inclusion prior to that date." Even ifRushmore's dubious testimony were credited, it wouldnot prove that Meagher had such notice.The Company contends that the first occasion wasAugust 25, when Rushmore and Meagher talked private-ly after discussing some field-contract problems at abreakfast meeting. Contrary to the testimony of Meagherand committee member Stone (that Meagher had notbeen informed what Vice President Ewing told the em-ployees in his 24-hour speech before the July 17 election,Rushmore claimed on direct examination that when heand Meagher stayed behind after the meeting, Meaghercommented "that he certainly could have filed an unfairlabor practice charge" against the Company for whatwas said about Great Lakes Gas Transmission in the 24-hour speech, because in his mind, the Company wasthreatening the employees; "My response to that wasthat I certainly didn't think that we were, and well, hesays are you trying to scare the people in that they won'tget their money, and I said no, John, we really aren't,and he said well, we are going to make this collectivebargaining so easy for you that they'll probably get theirmoney before anybody else does." Thus, even ifMeagher had been aware of what Ewing told the em-ployees about Great Lakes Gas Transmission Companyand had accused the Company of threatening and tryingto scare the employees about receiving their merit-pro-gram benefits, Rushmore denied that the Company haddone or was doing so. According to this testimony givenby Rushmore on direct examination, neither he norMeagher mentioned the Company's withdrawing the em-ployees' scheduled merit increases or COLA adjustmentsunless the parties agreed to their continued participationin the merit program by a certain date.The Company argues, however, that Meagher "wasaware that the Respondent was not going to include thebargaining unit employees in the 1980-81 merit and costof living adjustment program unless negotiated"--citingRushmore's claim, "I told [Meagher] everything had tobe discussed at the table." Rushmore made no such claimon direct examination. He gave that answer on cross-ex-amination in an apparent evasion of the question asked.He testified:Q. Did you tell [Meagher] at that meeting thatthe company had proposed to withdraw its merit in-crease program with respect to the office clericalemployees in the union?A. I told him everything had to be discussed atthe table.Q. That was not my question .... Did you tellhim at that meeting ...that the company had de-cided to withdraw the merit review, merit programand the cost of living adjustment program for theoffice clerical employees that were in the bargainingunit?A. We hadn't decided to withdraw it, so Icouldn't have told him that, no.Q. Did you tell him that you were thinking ofwithdrawing it?A. No, I did not.Thus, Rushmore made the claim that he told Meagherthat "everything had to be discussed" when trying toevade answering the question about whether he informedMeagher that the Company proposed to withdraw theemployees' merit program. Even if Rushmore's testimo-ny on direct examination were accurate, there was nooccasion for Rushmore's making this statement toMeagher. Rushmore did not impress me by his demeanoras being a candid witness when so testifying. I specifical-ly discredit this statement as a fabrication, given in aneffort to conceal the fact that Rushmore did not informMeagher that the Company proposed to withdraw themerit-program benefits. However, even if all of Rush-more's testimony about the private conversation werecredited, it would not establish that the Union had timelynotice of Ewing's decision a month later to withdrawthese benefits.Concerning Rushmore's credibility, I also discredit hisclaim that before the first bargaining session on Septem-ber 8, he received an official confirmation from Ewingto the effect that the bargaining unit employees wouldnot receive any merit increase or COLA adjustment. Notonly did Ewing's September 4 instructions (Jt. Exh. 3),to which Rushmore referred, make no mention of with-drawing the employees' merit-program benefits, butEwing most reluctantly admitted that he did not decideto withdraw the merit program from them until the lastweek in September, after both bargaining sessions.Rushmore also claimed that on a second occasion,about September 10 (shortly after the first bargaining ses-sion on September 8), Meagher asked him, "I understandyou are giving out pay raises for everybody else atWealthy, what are you going to do for my people? I saidJohn, you know I'm not going to do anything for them,that everything that happens for your people must bedone at the bargaining table. And he said, oh, come on,561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou can be a nice guy. If I'll agree to it, you can givethem a pay raise. I said no, that's not the rules that we'replaying by. The rules are bring it up at the table andthat's where we're going to work it out." I discredit thisclaim as a further fabrication. As Meagher credibly testi-fied, they were talking about the field and service em-ployees, not the clerical employees. Meagher told Rush-more, "Hey, we need some more raises down there.They have put through three leader jobs, so that makesroom for three technicians." The only comments aboutthe clerical employees was Rushmore's inquiry abouthow the negotiations were going; Meagher said, "Well,we have only had one meeting, I can't tell"; Rushmoresuggested they keep the two groups separated, "Let's notput them together"; and Meagher agreed. Moreover,even if Rushmore's testimony were true, he did not putthe Union on notice that the Company planned to with-draw the employees' merit increases and COLA adjust-ments unless negotiated.3. Concluding findingsIt is well settled that an employer violates Section8(a)(5) of the Act when it makes changes in workingconditions without notice to, and consultation with, theunion which represents the employer's employees.N.L.R.B. v. Katz, et al., 369 U.S. 736, 747 (1962)."During negotiations the employer's obligation underKatz is to maintain the dynamic status quo ... includinggranting previously announced wage increases." EasternMaine Medical Center v. N.L.R.B., 658 F.2d 1, 8 (Ist Cir.1981).It is undisputed that the Company remained silentduring the September 8 and 22 bargaining sessions aboutany plans to withdraw the scheduled merit-programbenefits from the bargaining unit employees, and that itdeliberately concealed from the Union its secret waiverstrategy of considering the benefits waived unless theUnion raised the issue in negotiations before their duedates. Yet, the Company contends that the Union wasplaced on notice because the Union or the employeesknew or should have known that the merit programwould not be implemented for the employees unless ne-gotiated.In making this contention, the Company completelyignores in its lengthy brief the undisputed, credited testi-mony that before the negotiations began, Industrial Rela-tions Director Barr promised union negotiators Gipsonand Meagher that the Company would not change anyexisting benefits during the negotiations. Moreover, asfound above, the evidence shows that the Company didnot give either the Union or the employees prior notice;that the decision to cancel the merit increases and cost-of-living adjustments due the employees October 1 underthe merit program was not made until the last week inSeptember; and that the Company first notified theUnion at the October 2 bargaining session, when the uni-lateral cancellation of the benefits was an accomplishedfact.The evidence is clear that as a result of this unilateralaction, bargaining has been disrupted on economic issues.Similarly, in N.LR.B. v. Allied Products Corporation, 629F.2d 1167, 1169 (6th Cir. 1980), a case also involving theunilateral discontinuing of merit increases, the courtquoted approvingly from the Board's decision, 218NLRB 1246 (1975): "[T]he fact that Respondent present-ed the Union with afait accompli at the outset of negoti-ations must necessarily have obstructed meaningful bar-gaining." The court then found, id. at 1170, quoting fromits earlier opinion in the case, 548 F.2d 644, 652 (1977):The fact that the Company offered to discuss re-in-stitution of the merit increase does not mitigate itsviolation by unilaterally discontinuing, without ne-gotiation with its employees' representative, the es-tablished merit review procedure.I therefore find that on October i, the Companychanged working conditions without prior notice to theUnion by unilaterally removing the bargaining unit em-ployees from the merit program, thereby canceling theirscheduled COLA roll-in and merit increases, and thepayment of the new COLA benefit, in violation of Sec-tion 8(a)(5) of the Act.In view of the necessary remedial action, to restorethe status quo ante and make the employees whole as dis-cussed below, I find it unnecessary to rule (as urged bythe General Counsel at the trial but opposed by theCompany) on whether the Company further violatedSection 8(a)(5) at the beginning of each subsequent quar-ter when it failed to pay the bargaining unit employeesthe latest COLA increase.CONCLUSIONS OF LAWi. By removing the bargaining unit employees fromthe merit program in reprisal for engaging in protectedconcerted activity, the Company restrained and coercedthem in the exercise of their Section 7 rights in violationof Section 8(a)(1) of the Act.2. By unilaterally changing the bargaining unit em-ployees' working conditions without prior notice to theUnion, canceling their scheduled COLA roll-in, merit in-creases, and new cost-of-living payment, the Companyviolated Section 8(aX5) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.As found, the Respondent unilaterally altered existingbenefits, disrupting meaningful bargaining, in violation ofSection 8(aX5) by removing the bargaining unit employ-ees from the merit program and canceling the scheduledwage increases due them October 1, 1980, without priornotice to the Union. Pursuant to the Board's established,court-approved policy, N.LR.B. v. Allied Products Cor-poration, supra at 1168-69, 1173, 1 find it necessary toorder the Respondent to restore the status quo ante to theextent feasible by reinstituting the employees' participa-tion in the merit program retroactive to that date and byawarding them the benefits they would have receivedunder the program since then. "To hold that bargainingin such circumstances is an adequate substitute for reme-562 MICHIGAN CONSOLIDATED GAS COMPANYdial action would unwarrantedly relieve Respondent ofits statutory obligation to maintain existing benefitsduring negotiations and unjustifiably ignore the rights ofthose employees who may have been adversely affectedby Respondent's breach of that duty." Id. at 1169. Obvi-ously this remedial action, making these 30 or 31 officeclerical employees whole, for the lost wage increaseswhich the remaining 2,400 participants in the programhave been receiving since that date, would not impose anundue or unfair burden upon the Respondent.I also find that restoration of the status quo ante is nec-essary to remedy the Respondent's violation of Section8(a)(1). As found, the Respondent removed the employ-ees from the merit program, with the intention of perma-nently depriving them of their scheduled wage increasesduring protracted contract negotiations, as an objectlesson-to these employees who voted for union repre-sentation and to any other group that may want tofollow suit. All other bargaining and nonbargaining unitemployees have been receiving their contractual ormerit-program wage increases, while this small unit ofoffice clericals have had their wage increases frozen intothe second year. The Company took the position, inabout the 50th bargaining session, that it was willing tonegotiate on the withheld wage increases but that it hadno proposals and that it refused to grant any benefits ret-roactively. In doing so, the Company was giving the em-ployees a graphic demonstration of why Vice PresidentEwing repeatedly referred in his campaign literature towhat happened at the "sister" company, Great LakesGas Transmission, where employees were deprived of"any wage or fringe increases for over two years" beforethey were finally "able to decertify the Union." Asfound, the Company withheld the scheduled wage in-creases with the motivation of encouraging employees toseek decertification of the Union, as at Great Lakes GasTransmission, and dissuading other employees from seek-ing union representation. Under these circumstances, Ireject the Company's contention that if a violation isfound, the remedy should be limited to a bargainingorder "with no back pay."Accordingly I find it necessary to order the Respond-ent to reinstitute the merit program for the bargainingunit employees, retroactive to October 1, 1980, and tomake the employees whole by paying them the differ-ences between their actual wages and the wages theywould have received from that date until the date theprogram is reinstated, including all merit increases, cost-of-living roll-ins, and cost-of-living adjustments accruingduring that period, with interest as computed in FloridaSteel Corporation, 231 NLRB 651 (1977).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER3The Respondent, Michigan Consolidated Gas Compa-ny, Grand Rapids, Michigan, its officers, agents, succes-sors, and assigns, shall:I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-1. Cease and desist from:(a) Removing employees from the merit program inreprisal for their engaging in collective bargaining orother protected concerted activity.(b) Unilaterally discontinuing employees' merit in-creases and cost-of-living adjustments without priornotice to or bargaining with Local 132, InternationalChemical Workers Union, AFL-CIO.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain with the Union as the exclu-sive representative of the employees in the following ap-propriate unit concerning terms and conditions of en-ployment and, if an understanding is reached, embodythe understanding in a signed agreement:All full-time and regular part-time clerks, dispatch-ers, and draftpersons employed by the Employer atits facility located at 444 Wealthy Street, S.W.,Grand Rapids, Michigan; but excluding confidentialemployees, guards, and supervisors as defined in theAct, and all clerical employees in the Administra-tive Services Division.(b) Reinstitute the employees' merit program, includ-ing the merit increases and cost-of-living adjustments,retroactive to October 1, 1980, and make the employeeswhole for all lost merit-program benefits since that dateas set forth in the Remedy section of this Decision.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Wealthy Street facility in Grand Rapids,Michigan, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegional Director for Region 7, after being duly signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Re-spondent has taken to comply.ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT remove you from the merit pro-gram in reprisal for your engaging in collective bar-gaining.WE WILL NOT unilaterally discontinue your meritincreases and cost-of-living adjustments withoutprior notice to or bargaining with Local 132, Inter-national Chemical Workers Union, AFL-CIO.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of theAct.WE WILL, upon request, bargain with the Union,and put in writing and sign any agreement reachedon terms and conditions of employment coveringour employees in the following bargaining unit:All full-time and regular part-time clerks, dis-patchers, and draftpersons employed by us at ourfacility located at 444 Wealthy Street, S.W.,Grand Rapids, Michigan; but excluding confiden-tial employees, guards, and supervisors as definedin the Act, and all clerical employees in the Ad-ministrative Services Division.WE WILL reinstate your merit program, includingthe merit increases and cost-of-living adjustments,retroactive to October 1, 1980, and WE WILL makeyou whole for all lost merit-program benefits sincethat date, plus interest.MICHIGAN CONSOLIDATED GAS COMPANY564